Title: From Alexander Hamilton to William Short, 28 August 1792
From: Hamilton, Alexander
To: Short, William



Sir
Treasury Department,Philadelphia Augt 28. 1792

It has been represented to me by the accounting Officers of the Treasury that a regular account of all the monies which have been received by you from our Commissioners in Europe, or which have been paid by them by your direction, would be requisite in the examination and adjustment of the accounts of the said Commissioners.
I have therefore to request that you will furnish me with an account, comprising those objects, down to the first of November 1792.
As the document called for will be considered as an essential guide in the settlement which is contemplated, I shall make no apology for troubling you on the occasion.

Your account, as Secretary to the Embassy in France, I understand has been presented at the Treasury by Mr Jefferson, terminating on the 24th of September 1789; but none has been rendered since.
With respectful consideration, I am, Sir, Your Obedt Servant.
Alexander Hamilton
William Short, Esquire,Minister Residentat the Hague.
